Lord, J.
This report presents no other question than this; Was there evidence, competent for the consideration of the tribunal which was to pass upon the fact, which tended to show a delivery of the iron in controversy? The vendor had transported it to the place where the vendee was to receive it; he had done, in reference to it, all that under any circumstances he was to do. The vendee went to the place where the vendor had left it for him; he took the numbers of the cars in which the iron was loaded, and, not being able to move the iron with his own hand, started for a locomotive engine and obtained one, which was on the way to be attached to the cars to draw them into the plaintiff’s yard. There were other facts in relation to the course of business which had a bearing upon the question of delivery. These it is not important to consider. It is enough to say that, when the vendor has carried goods and left them at the place agreed upon between himself and the vendee, and is to do *547nothing more in reference to them, and the vendee goes to the goods at such place, and exercises some acts of control over them before they are attached, it is evidence tending to prove a delivery before the attachment.

Judgment for the plaintiff affirmed.